STATE OF MICHIGAN

                         COURT OF APPEALS



In re CATHERINE          ETHINGTON   LIVING
TRUST.


MICHAEL ETHINGTON, Trustee of the             UNPUBLISHED
CATHERINE ETHINGTON LIVING TRUST,             July 10, 2018

            Appellee,

v                                             Nos. 335904; 336370; 337643
                                              Genesee Probate Court
ANN ETHINGTON,                                LC No. 14-200566-TV

            Appellant,

and

DAN ETHINGTON, JIM ETHINGTON, and
MARY SCOVIAC,

            Other Parties.


In re ESTATE OF CATHERINE ETHINGTON.


MICHAEL ETHINGTON, Personal
Representative of the ESTATE OF CATHERINE
ETHINGTON,

            Appellee,

v                                             Nos. 335905; 337644
                                              Genesee Probate Court
ANN ETHINGTON,                                LC No. 15-201989-DE

            Appellant,

and


                                       -1-
DAN ETHINGTON, JIM ETHINGTON, and
MARY SCOVIAC,

               Other Parties.


Before: SAWYER, P.J., and CAVANAGH and FORT HOOD, JJ.

PER CURIAM.

       These consolidated appeals arise out of a probate dispute between siblings over the
decedent estate and trust of their deceased mother, Catherine Ethington. Appellant Ann
Ethington, proceeding in propria persona, appeals as of right several different orders entered by
the probate court over the course of the proceedings below. We affirm.

        Appellant has attempted to raise numerous claims of error on appeal. However, given
that “a person acting in propria persona should be held to the same standards as members of the
bar,” Totman v Sch Dist of Royal Oak, 135 Mich App 121, 126; 352 NW2d 364 (1984), and that
this Court will not seek out authority to sustain a party’s position, Hughes v Almena Twp, 284
Mich App 50, 71; 771 NW2d 453 (2009), the facial deficiencies in appellant’s pro se briefs are
so substantial that we feel obligated to deem all of her claims of error abandoned. Among other
things, contrary to MCR 7.212(C)(6), none of her briefs include—or come close to including—a
statement of facts that is “a clear, concise, and chronological narrative,” fairly reciting “[a]ll
material facts, both favorable and unfavorable, . . . without argument or bias.” Also contrary to
MCR 7.212(C)(6), with rare exceptions the statements of facts in appellant’s briefs do not
contain any citations to record evidence, let alone “specific page references” to supporting
materials. Her brief in Docket Nos. 337643 and 337644 does not comply with MCR
7.212(C)(2), failing to include a table of contents. And contrary to MCR 7.212(C)(7), the
argument sections in all of her briefs do not cite adequate supporting legal authority (the majority
contain no citations), are unsupported by reference to record evidence, do not internally
reproduce or append the materials required to review the issues raised, and contain no
explanation of whether the issues were duly preserved for appellate review.

        In other words, appellant repeatedly “announces” that error occurred, but she does not set
forth the particulars, neglecting the “what,” the “why,” and the “where[,]” which “is insufficient
to present these questions for consideration in this forum.” Mitcham v City of Detroit, 355 Mich
182, 203; 94 NW2d 388 (1959). As explained in Mitcham,

       [i]t is not enough for an appellant . . . to announce a position or assert an error and
       then leave it up to this Court to discover and rationalize the basis for h[er] claims,
       or unravel and elaborate . . . h[er] arguments, and then search for authority either
       to sustain or reject h[er] position. The appellant . . . must first adequately prime
       the pump; only then does the appellate well begin to flow. [Id.]




                                                -2-
We conclude that appellant has abandoned all of her claims of error in these appeals, presenting
nothing sufficiently substantive to prime the proverbial pump of appellate review.

       Affirmed.



                                                           /s/ David H. Sawyer
                                                           /s/ Mark J. Cavanagh
                                                           /s/ Karen M. Fort Hood




                                              -3-